Citation Nr: 0911877	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-02 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office RO) in 
Detroit, Michigan



THE ISSUE

Entitlement to a temporary total rating under 38 C.F.R. 
§ 4.30 based on the need for convalescence following surgery.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  

The Veteran had active service from September 1943 to April 
1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2006 decision by the RO which, 
in part, denied entitlement to a temporary total rating for 
convalescence under the provisions of 38 C.F.R. § 4.30.  


FINDING OF FACT

The Veteran's claim for a temporary total disability rating 
based on convalescence following an August 2004 left foot 
surgery was received by the RO more than one year after the 
medical procedure upon which the claim for convalescence was 
based.  


CONCLUSION OF LAW

The Veteran's claim for a temporary total rating for 
convalescence due to surgery for a service-connected 
disability in August 2004 is without legal merit.  38 
U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.157, 3.400(o)(2), 3.401, 
4.30 (2008).  Sabonis v. Brown, 6 Vet. App. 426 (1994).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), are not applicable to 
the Veteran's claim.  

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (Aug. 30, 2001) (en 
banc), the United States Court of Appeals for Veterans Claims 
(the Court) held that the VCAA has no effect on an appeal 
where the law, and not the underlying facts or development of 
the facts, is dispositive in the matter.  The Board finds 
that such is the case as to the issue here on appeal.  As 
explained below, there is no dispute as to the essential 
facts in this case.  Therefore, based on the Court's decision 
in Manning, the Board concludes that the claim is not subject 
to the provisions of the VCAA.  

Laws & Regulations

The applicable laws and regulations provide that a temporary 
total rating may be assigned for a period of one, two or 
three months if at least one month of convalescence is 
necessitated by surgery for a service-connected disability, 
with such benefits payable from the date of entrance into the 
hospital or the date of outpatient treatment for the period 
in question.  38 C.F.R. §§ 3.401(h)(2), 4.30.  An extension 
of the total convalescence rating is available up to one year 
from the initial date of hospitalization.  38 C.F.R. 
§ 4.30(b).  

A total rating for convalescence will generally be effective 
from the date of hospital admission or outpatient treatment.  
See 38 C.F.R. §§ 4.30, 3.401.  However, unless specifically 
provided otherwise in the statute, the effective date of an 
award based on a claim for increased compensation shall not 
be earlier than the date of receipt of the application 
therefore.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1).  
The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year of such date.  38 U.S.C.A. 
§ 5110(b)(2).  

The law provides one exception to this general rule governing 
increased rating claims.  If the evidence shows that the 
increase in disability occurred prior to the date of receipt 
of claim, the RO may assign the earliest date as of which it 
is factually ascertainable that the increase occurred as long 
as the claim for the increased disability rating was received 
within one year of the date that the increase occurred.  38 
U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2); see Harper v. 
Brown, 10 Vet. App. 125 (1997); see also VAOPGCPREC 12-98 
(Sept. 23, 1998).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2008).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. §§ 3.1(p); 3.155 (2008).  Evidence from a 
private physician will be accepted as a claim if the evidence 
furnished is within the competence of the physician and shows 
the reasonable probability of entitlement.  38 C.F.R. 
§ 3.157(b)(2).  

Factual Background & Analysis

A claim for an increased rating for bilateral pes planus and 
a temporary total rating for convalescence under 38 C.F.R. 
§ 4.30 was received from the Veteran in January 2006.  In 
February 2006, the Veteran submitted the August 2004 
operative report and a letter from a private orthopedic 
surgeon which indicated that the Veteran underwent triple 
arthrodesis for posterior tibialis tendon dysfunction on the 
left foot in August 2004.  The physician indicated that the 
triple arthrodesis had healed though there was some residual 
deformity which required the use of orthotics.  

By rating action in June 2006, the RO granted increased 
ratings to 30 percent for the service-connected pes planus of 
the left foot and to 20 percent for the right foot, and 
denied entitlement to a temporary total rating for 
convalescence under 38 C.F.R. § 4.30.  The Veteran expressed 
dissatisfaction only as to the denial of the convalescence 
benefits, giving rise to this appeal.  

A claim for a temporary total rating for convalescence under 
38 C.F.R. § 4.30, qualifies as a claim for increased 
disability compensation and is subject to the more specific 
criteria under 38 U.S.C.A. § 5110(a) and (b)(2) and 38 C.F.R. 
§ 3.400(o)(2), cited above.  Under those provisions, the 
effective date of an award of increased compensation shall be 
the earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date.  

In this case, the Veteran did not file his claim for a 
temporary total rating based upon the need for convalescence 
until January 2006, more than one year after his reported 
need for convalescence began.  When the RO received the 
informal claim in January 2006, the Veteran was no longer 
convalescing from the surgery performed over one year 
earlier, and, in any case, an extension beyond one year from 
August 2004 is not permitted under governing laws and 
regulations.  The provisions of 38 C.F.R. § 4.30 do not 
provide for temporary total ratings for convalescence beyond 
12 months after the initial surgery.  Furthermore, although 
the Veteran's private treatment document of the August 2004 
hospitalization may be accepted as a claim for increase, the 
hospitalization record was not submitted until February 2006, 
which is also more than one year after the need for 
convalescence began.  See 38 C.F.R. § 3.157(b)(2).  
Therefore, it would not serve to establish an earlier date of 
receipt of claim.  

Since the Veteran did not claim entitlement to a temporary 
total rating based upon the need for convalescence until more 
than one year after the date of the surgery and his need for 
convalescence began, his claim does not fall within the 
exception to the rule that an increased award shall not be 
effective prior to the date of receipt of the application 
therefore.  The pertinent facts are not in dispute and the 
law is dispositive.  Accordingly, this claim must be denied 
because of the absence of legal merit.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  




ORDER

Entitlement to a temporary total evaluation under the 
provisions of 38 C.F.R. § 4.30, based on the need for 
convalescence following surgery performed in August 2004 is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


